DETAILED ACTION
Claims 1, 2, 4-10 and 12-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0293302 A1 to Sato in view of U.S. Pub. No. 2018/0357058 A1 to Malaspina et al. and further in view of U.S. Pub. No. 2007/0150815 A1 to Smith.
As to claim 1, Sato’302 teaches a method for managing an industrial device, the method comprising:
for a detection of an update to one or more of a software or a firmware installed on industrial device (Robot 35/45) being available:
determining (Evaluation Unit 33) an impact level (for example, there is a defect in the update-software such as when a time taken for the update is long) of the update to the one or more of the software or the firmware installed on the industrial device (“...The evaluation unit 33 evaluates the update-software of the off-line robot 35 according to the evaluation program. The evaluation unit 33 evaluates the update-software of the off-line robot 35 according to the defined evaluation list and determines whether or not it is possible to update the in-line robot by the update-software. The evaluation unit 33 determines that the update-software is not updatable when, for example, there is a defect in the update-software such as when a time taken for the update is long....The time measurement unit 34 measures an update time, i.e., a time until backup data of each off-line robot 35 is stored in the data storage unit 32 and the update-software is installed in each off-line robot 35. For example, the time measurement unit 34 starts to measure the update time upon receiving a backup start signal from the data storage unit 32 and stops the measurement of the update time upon receiving an installation completion signal from the evaluation unit 33. By doing so, the time measurement unit 34 measures the update time of the off-line robot 35...” paragraphs 0073-0074); 
selecting a non-operational time slot (a non-operating time) for the industrial device based on the impact level, wherein higher impact levels are indicative of requiring a longer non-operational time slot (“...To cope with such a problem, in the automatic updating system 1 according to this embodiment, the off-line management server 3 installs update-software transmitted from a manufacturer server 6 in a corresponding off-line robot 35 based on the transmitted update-software, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot by the update-software based on the evaluation. The data analysis server 5 schedules a timing of the update of software of an in-line robot 45 so that the update by the update-software, which has been determined to be updatable by the off-line management server 3, is carried out within a non-operating time of the in-line robot 45 calculated by the production management server 2. The in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5... As described above, the data analysis server 5 schedules the timing of the update of the software of the in-line robot 45. Then, the in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5. In this way, software of a plurality of in-line robots 45 can be centrally managed, and automatically and collectively updated, so that the number of steps for updating the software can be reduced. Further, the off-line management server 3 installs the update-software in the corresponding off-line robot 35, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot based on the evaluation. As a result, it is possible to prevent defects in the update-software. That is, it is possible to reduce the number of steps for updating the software of the in-line robots 45 and prevent defects in the update-software...” paragraphs 0054/0055); and 
scheduling (Data Analysis Server 5/Software Update Scheduling Unit 52) the update to the one or more of the software or the firmware installed on the industrial device during the non-operational time slot (“...To cope with such a problem, in the automatic updating system 1 according to this embodiment, the off-line management server 3 installs update-software transmitted from a manufacturer server 6 in a corresponding off-line robot 35 based on the transmitted update-software, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot by the update-software based on the evaluation. The data analysis server 5 schedules a timing of the update of software of an in-line robot 45 so that the update by the update-software, which has been determined to be updatable by the off-line management server 3, is carried out within a non-operating time of the in-line robot 45 calculated by the production management server 2. The in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5...As described above, the data analysis server 5 schedules the timing of the update of the software of the in-line robot 45. Then, the in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5. In this way, software of a plurality of in-line robots 45 can be centrally managed, and automatically and collectively updated, so that the number of steps for updating the software can be reduced. Further, the off-line management server 3 installs the update-software in the corresponding off-line robot 35, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot based on the evaluation. As a result, it is possible to prevent defects in the update-software. That is, it is possible to reduce the number of steps for updating the software of the in-line robots 45 and prevent defects in the update-software...The software update scheduling unit 52 schedules the timing of the update of the software of the in-line robot 45 based on the update time of the update-software and the result of the determination as to whether or not it is possible to update the in-line robot as well as the idle-time list, the maintenance-time list, and the information about the production plan of the in-line robot 45...” paragraphs 0054/0055/0109/0114).  
	Sato’302 does not explicitly teach a PLC/plurality of programmable logic controllers (PLC) and 
wherein impact levels for firmware updates are set at higher levels than impact levels of software updates.
	Malaspina teaches a PLC/plurality of programmable logic controllers (PLC) (Programmable Logic Controller 141/151/161) (“...In this example, each industrial component includes a machine, a drive, and a programmable logic controller that further includes firmware. The plurality of industrial components is represented in FIG. 1 by programmable logic controllers 141, 151, and 161 including firmware 142, 152, and 162, respectively, and by machines 144, 154, and 164 with corresponding drives 143, 153, and 163...For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141. Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement is met. As another example, the customer may create a template instructing update server 120 to never update the firmware for PLC 161. Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (i.e., a relative firmware version offset), and the like...” paragraphs 0039/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302 with the teaching of Malaspina because the teaching of Malaspina would improve the system of Sato302 by providing an industrial computer that has been ruggedized and adapted for the control of manufacturing processes.
Smith teaches wherein impact levels for firmware updates are set at higher levels than impact levels of software updates (content image policy including an impact level may be created by an administrator) (“...FIG. 3 is a block diagram that illustrates an example content image policy, according to some embodiments. A content image policy may be created by an administrator and contains one or more properties of a corresponding content image. As depicted, content image policy 302 comprises a priority level, an impact level, an override reboot flag, an obey service window policy flag, an execution statement, and an approximate execution time. The priority level, when provided, specifies the priority of the corresponding content image. The impact level, when provided, is an estimation of the level of impact the corresponding content image will have on the machine. The override reboot flag, when provided, indicates whether or not the corresponding content image should be allowed to reboot the machine while executing outside a service window. The obey service window policy flag, when provided, indicates whether the service window policy is to be applied to the corresponding content image. The execution statement specifies the manner in which the corresponding content image is to be executed. The approximate execution time is an estimation of the amount of time required for the corresponding content image to execute...” paragraph 0033/0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302 and Malaspina with the teaching of Smith because the teaching of Smith would improve the system of Sato302 and Malaspina by providing a technique for allow users the ability of configure or modified software updates to provide optimal computer resource usage.

As to claims 9 and 17, see the rejection of claim 1 above, expect for a non-transitory computer readable medium, and an apparatus comprising a processor.
Sato’302 teaches a non-transitory computer readable medium, and a apparatus comprising a processor (“...Each of the production management server 2, the off-line management server 3, the in-line management server 4, and the data analysis server 5 is formed by, for example, hardware mainly using a microcomputer including: a CPU (Central Processing Unit) that performs arithmetic processing and the like; a memory including a ROM (Read Only Memory) and a RAM (Random Access Memory) in which arithmetic programs and the like executed by the CPU are stored; an interface unit (I/F) that externally receives and outputs signals, and so on. The CPU, the memory, and the interface unit are connected to each other through a data bus or the like...” paragraph 0052).


Claims 1, 2, 4-7, 9, 10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0293302 A1 to Sato in view of U.S. Pub. No. 2018/0357058 A1 to Malaspina et al. and further in view of U.S. Pub. No. 2005/0120106 A1 to Alberto.

As to claim 1, Sato’302 teaches a method for managing an industrial device, the method comprising:
for a detection of an update to one or more of a software or a firmware installed on industrial device (Robot 35/45) being available:
determining (Evaluation Unit 33) an impact level (for example, there is a defect in the update-software such as when a time taken for the update is long) of the update to the one or more of the software or the firmware installed on the industrial device (“...The evaluation unit 33 evaluates the update-software of the off-line robot 35 according to the evaluation program. The evaluation unit 33 evaluates the update-software of the off-line robot 35 according to the defined evaluation list and determines whether or not it is possible to update the in-line robot by the update-software. The evaluation unit 33 determines that the update-software is not updatable when, for example, there is a defect in the update-software such as when a time taken for the update is long....The time measurement unit 34 measures an update time, i.e., a time until backup data of each off-line robot 35 is stored in the data storage unit 32 and the update-software is installed in each off-line robot 35. For example, the time measurement unit 34 starts to measure the update time upon receiving a backup start signal from the data storage unit 32 and stops the measurement of the update time upon receiving an installation completion signal from the evaluation unit 33. By doing so, the time measurement unit 34 measures the update time of the off-line robot 35...” paragraphs 0073-0074); 
selecting a non-operational time slot (a non-operating time) for the industrial device based on the impact level, wherein higher impact levels are indicative of requiring a longer non-operational time slot (“...To cope with such a problem, in the automatic updating system 1 according to this embodiment, the off-line management server 3 installs update-software transmitted from a manufacturer server 6 in a corresponding off-line robot 35 based on the transmitted update-software, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot by the update-software based on the evaluation. The data analysis server 5 schedules a timing of the update of software of an in-line robot 45 so that the update by the update-software, which has been determined to be updatable by the off-line management server 3, is carried out within a non-operating time of the in-line robot 45 calculated by the production management server 2. The in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5... As described above, the data analysis server 5 schedules the timing of the update of the software of the in-line robot 45. Then, the in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5. In this way, software of a plurality of in-line robots 45 can be centrally managed, and automatically and collectively updated, so that the number of steps for updating the software can be reduced. Further, the off-line management server 3 installs the update-software in the corresponding off-line robot 35, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot based on the evaluation. As a result, it is possible to prevent defects in the update-software. That is, it is possible to reduce the number of steps for updating the software of the in-line robots 45 and prevent defects in the update-software...” paragraphs 0054/0055); and 
scheduling (Data Analysis Server 5/Software Update Scheduling Unit 52) the update to the one or more of the software or the firmware installed on the industrial device during the non-operational time slot (“...To cope with such a problem, in the automatic updating system 1 according to this embodiment, the off-line management server 3 installs update-software transmitted from a manufacturer server 6 in a corresponding off-line robot 35 based on the transmitted update-software, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot by the update-software based on the evaluation. The data analysis server 5 schedules a timing of the update of software of an in-line robot 45 so that the update by the update-software, which has been determined to be updatable by the off-line management server 3, is carried out within a non-operating time of the in-line robot 45 calculated by the production management server 2. The in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5...As described above, the data analysis server 5 schedules the timing of the update of the software of the in-line robot 45. Then, the in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5. In this way, software of a plurality of in-line robots 45 can be centrally managed, and automatically and collectively updated, so that the number of steps for updating the software can be reduced. Further, the off-line management server 3 installs the update-software in the corresponding off-line robot 35, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot based on the evaluation. As a result, it is possible to prevent defects in the update-software. That is, it is possible to reduce the number of steps for updating the software of the in-line robots 45 and prevent defects in the update-software...The software update scheduling unit 52 schedules the timing of the update of the software of the in-line robot 45 based on the update time of the update-software and the result of the determination as to whether or not it is possible to update the in-line robot as well as the idle-time list, the maintenance-time list, and the information about the production plan of the in-line robot 45...” paragraphs 0054/0055/0109/0114).  
	Sato’302 does not explicitly teach a PLC/plurality of programmable logic controllers (PLC) and 
wherein impact levels for firmware updates are set at higher levels than impact levels of software updates.
	Malaspina teaches a PLC/plurality of programmable logic controllers (PLC) (Programmable Logic Controller 141/151/161) (“...In this example, each industrial component includes a machine, a drive, and a programmable logic controller that further includes firmware. The plurality of industrial components is represented in FIG. 1 by programmable logic controllers 141, 151, and 161 including firmware 142, 152, and 162, respectively, and by machines 144, 154, and 164 with corresponding drives 143, 153, and 163...For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141. Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement is met. As another example, the customer may create a template instructing update server 120 to never update the firmware for PLC 161. Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (i.e., a relative firmware version offset), and the like...” paragraphs 0039/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302 with the teaching of Malaspina because the teaching of Malaspina would improve the system of Sato302 by providing an industrial computer that has been ruggedized and adapted for the control of manufacturing processes.
Alberto teaches wherein impact levels for firmware updates are set at higher levels than impact levels of software updates (a feature descriptor associated with the software change, an impact level such as high, medium, low) (“...In one embodiment, the change package may further include a software change descriptor. In one embodiment, the change descriptor may include at least one of an identifier, a feature descriptor associated with the software change, an impact level such as high, medium, low, and the like, an update type, such as security bug fix, new feature, anti-virus, and the like, a short description, a full description, whether the software change may require a reboot of the client, a package list, and the like...” paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302 and Malaspina with the teaching of Alberto because the teaching of Alberto would improve the system of Sato302 and Malaspina by providing a technique for allow users the ability of configure or modified software updates to provide optimal computer resource usage.

As to claim 2, Malaspina teaches the method of claim 1, wherein the determining the impact level of the update (a firmware update schedule) is based on a device (industrial components) connected to the PLC of the plurality of the PLCs (“...The method also includes processing the configuration template and available firmware updates to determine required firmware update files and a firmware update schedule, and transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule...Update server 120 processes the configuration template and the list of available firmware updates to determine required firmware update files for industrial automation environment 170, along with a firmware update schedule, (operation 206). Update server 120 then transfers the required update files to the industrial components via gateway 130 in an order specified by the firmware update schedule, (operation 208)...” paragraphs 0006/0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302 and Alberto with the teaching of Malaspina because the teaching of Malaspina would improve the system of Sato’302 and Alberto by providing a technique for updating industrial devices in specified sequence.

As to claim 4, Sato’302 teaches the method of claim 1, wherein the non-operational time slot is determined from a Manufacturing Execution System (MES) (Production Management Server 2) (“...The production management server 2 performs production management of vehicles and the like. The production management server 2 includes a production planning unit 21 that acquires information about a production plan, an overtime plan, and a maintenance plan, and a time calculation unit 22 that creates an idle-time list of each in-line robot 45. The in-line robots 45 are, for example, robots installed in a production line in a factory and take part in the production of vehicles or the like...The time calculation unit 22 of the production management server 2 transmits the created idle-time list, the created maintenance-time list, and the information about the production plan of each in-line robots 45 to a software update scheduling unit 52 of the data analysis server 5...The software update scheduling unit 52 receives an idle-time list, a maintenance-time list, and information about a production plan of the in-line robot 45 from the production management server 2. The software update scheduling unit 52 receives an update time of the update-software and a result of the determination as to whether or not it is possible to update the in-line robot from the off-line management server 3...” paragraphs 00/0061/0108).

As to claim 5, Sato’302 teaches the method of claim 1, wherein the impact level of the update is based on an expected downtime (net (actual) idle time T3 (T3=T1-T2) ) incurred based on a role of a program subject to the update (“... The software update scheduling unit 52 calculates a net (actual) idle time T3 (T3=T1-T2) in each non-operating time period by subtracting a maintenance time T2 in that non-operating time period recorded in the maintenance-time list from an idle time T1 in that non-operating time period recorded in the idle-time list...The software update scheduling unit 52 creates a net-idle-time list indicating a length of a net idle time in each non-operating time period. Note that the time calculation unit 22 of the production management server 2 may create the net-idle-time list and transmit the created net-idle-time list to the software update scheduling unit 52 of the data analysis server 5...For the update-software of the in-line robot 45 that has been determined to be updatable, the software update scheduling unit 52 schedules, based on the net-idle-time list, the timing of the update of the software of the in-line robot 45 so that a update time T4 of the update-software is contained in a net idle time T3 (T4<T3) in each non-operating time period...” paragraphs 0110-0112).

As to claim 6, Sato’302 teaches the method of claim 1, further comprising executing the update to the one or more of the software or the firmware installed on the industrial device during the non-operational time slot (“...To cope with such a problem, in the automatic updating system 1 according to this embodiment, the off-line management server 3 installs update-software transmitted from a manufacturer server 6 in a corresponding off-line robot 35 based on the transmitted update-software, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot by the update-software based on the evaluation. The data analysis server 5 schedules a timing of the update of software of an in-line robot 45 so that the update by the update-software, which has been determined to be updatable by the off-line management server 3, is carried out within a non-operating time of the in-line robot 45 calculated by the production management server 2. The in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5... As described above, the data analysis server 5 schedules the timing of the update of the software of the in-line robot 45. Then, the in-line management server 4 updates the software of the in-line robot 45 at the timing scheduled by the data analysis server 5. In this way, software of a plurality of in-line robots 45 can be centrally managed, and automatically and collectively updated, so that the number of steps for updating the software can be reduced. Further, the off-line management server 3 installs the update-software in the corresponding off-line robot 35, evaluates the installed update-software, and determines whether or not it is possible to update the in-line robot based on the evaluation. As a result, it is possible to prevent defects in the update-software. That is, it is possible to reduce the number of steps for updating the software of the in-line robots 45 and prevent defects in the update-software...The software update scheduling unit 52 schedules the timing of the update of the software of the in-line robot 45 based on the update time of the update-software and the result of the determination as to whether or not it is possible to update the in-line robot as well as the idle-time list, the maintenance-time list, and the information about the production plan of the in-line robot 45...” paragraphs 0054/0055/0109/0114).  

As to claim 7, Malaspina teaches the method of claim 1, wherein the update to the software is based on a manufacturing process installed on the PLC of the PLCs (“...FIG. 1 shows an exemplary industrial automation system 100 including an update server 120 for managing firmware updates. Industrial automation system 100 includes, programmers' environment 102, product compatibility and download center 110, update server 120, customer environment 104, gateway 130, and a plurality of industrial components within industrial automation environment 170...In this example, each industrial component includes a machine, a drive, and a programmable logic controller that further includes firmware. The plurality of industrial components is represented in FIG. 1 by programmable logic controllers 141, 151, and 161 including firmware 142, 152, and 162, respectively, and by machines 144, 154, and 164 with corresponding drives 143, 153, and 163...” paragraphs 0038/0039).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302 and Alberto with the teaching of Malaspina because the teaching of Malaspina would improve the system of Sato’302 and Alberto by providing an industrial computer that has been ruggedized and adapted for the control of manufacturing processes.

As to claims 9 and 17, see the rejection of claim 1 above, expect for a non-transitory computer readable medium, and an apparatus comprising a processor.
Sato’302 teaches a non-transitory computer readable medium, and a apparatus comprising a processor (“...Each of the production management server 2, the off-line management server 3, the in-line management server 4, and the data analysis server 5 is formed by, for example, hardware mainly using a microcomputer including: a CPU (Central Processing Unit) that performs arithmetic processing and the like; a memory including a ROM (Read Only Memory) and a RAM (Random Access Memory) in which arithmetic programs and the like executed by the CPU are stored; an interface unit (I/F) that externally receives and outputs signals, and so on. The CPU, the memory, and the interface unit are connected to each other through a data bus or the like...” paragraph 0052).

As to claims 10, and 12-15, see rejection of claims 2, and 4-7 respectively.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0293302 A1 to Sato (hereinafter referred to Sato’302) in view of U.S. Pub. No. 2018/0357058 A1 to Malaspina et al. and further in view of U.S. Pub. No. 2005/0120106 A1 to Alberto as applied to claims 1 and 9 above, and further in view of U.S. Pub. No. 2020/0293301 A1 to Sato (hereinafter referred to Sato’301).

As to claim 8, Sato’302 as modified by Malaspina and Alberto teaches the method of claim 1, however it is silent wherein the impact level is determined from a plurality of impact levels, each of the plurality of impact levels associated with a predetermined required non-operational time.  
Sato’301 teaches wherein the impact level is determined from a plurality of impact levels, each of the plurality of impact levels associated with a predetermined required non-operational time (“...The evaluation unit 33 installs, based on the information about the in-line robot 21 to be updated transmitted from the data analysis server 4, the update-software and the evaluation program in the corresponding off-line robot 35. When the installation of the update-software and the evaluation program has been completed, the evaluation unit 33 outputs an installation completion signal to the time measurement unit 34...The evaluation unit 33 evaluates the update-software of the off-line robot 35 according to the evaluation program. The evaluation unit 33 evaluates the update-software of the off-line robot 35 according to, for example, the evaluation items mentioned below...(1) The updating time of the software is equal to or longer than the prescribed time...This is caused when the update process is interrupted, when there is a defect in the update file, when loading or updating of the program continues for a long time due to a programming error, etc...(2) The update after the software update is wrong...This occurs due to a programming error etc. causing the wrong specification...(3) An overflow occurs in memory processing performed by the CPU...This occurs when the memory of the CPU is cluttered etc. due to a programming error in the calculation processing part in the software...(4) When the backup data is introduced, the volume of the data is too large to be stored...This occurs when the capacity of the additional file of the update-software is large and loops occur in the file addition processing, causing abnormal additions of files, etc...(5) An abnormal operation occurs due to a flaw in the software calculation processing...This occurs when there is a programming error, when the order of the calculation processing is skipped due to the calculation processing cycle being faster than the processing speed of the CPU, etc...(6) Other control programs are affected...This occurs when the update-software encroaches on the area of the memory used by other programs...Note that the aforementioned evaluation items are merely examples and the evaluation items are not limited to these examples. The user can set arbitral evaluation items in the evaluation unit 33. The evaluation unit 33 evaluates, for example, whether or not any of the aforementioned evaluation items holds true for the update-software according to the evaluation program...” paragraphs 0047-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato’302, Malaspina and Alberto with the teaching of Sata’301 because the teaching of Sata’301 would improve the system of Sato’302, Malaspina and Alberto by providing a technique that allows a user/operator the flexibility of applying multiple and robust test before scheduling software updates.

As to claim 16, see the rejection of claim 8 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-10 and 12-17 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: The Examiner acknowledges that the prior non-final rejection did not teach the amended limitation but during an update search additional prior arts were discovered, hence this non-final rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194